Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims “intensity” but does not define the term. Further, the units claimed are g/cm3 which appear to be consistent with density but in the specification the units are Mpa (see examples applicant’s spec). 
It is not clear what applicant is claiming. Applicant should provide a definition of “intensity” as they intend to use it and correct the claimed units so that they make sense when compared to the specification. If applicant intends to claim a density then applicant should make that correction. 
For purposes of examination the claims are considered to meet claims 1-2.
Regarding claims 3-10, claim 3 part (5) recites forming an article under “high pressure”. This is a relative term or degree that does not provide a means of defining it. The meets and bounds of the claims can’t be determined. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aksay.
Aksay (US 2016/0115293) teaches graphene sheets can be formed from graphite or graphene oxide that are reduces (See [0010-0011]) by annealed in an inert gas at overlapping temperatures (see [0019, 0021]) at overlapping range of temperature changes (see [0017-0018]).  
Regarding claim 1, Aksay teaches graphite (bulk graphene) oxide and exfoliating it to separate the graphene sheets so appears to teach larger scale graphite starting material (See [00]), which would encompass or render obvious larger than 100 micrometer average size graphene or graphene oxide.
Regarding claim 2, the art does not teach a debri content and therefore is considered to meet the claims absent a showing to the contrary. Further, given the same solvents (see below) and composition of particles (graphene oxide) and size one of ordinary skill would expect the same distribution coefficient or alternatively; it would have been obvious to one of ordinary skill to provide distribution within the claimed range in order to form a solution as desired for formation of graphene film. 
The graphene can be put in to solution to form a dispersion using an ultrasonic device (see [0034]). 
Per clams 1 and 4, Aksay teaches polyethylene glycol (a small organic molecule) (See [0035]). 
Aksay teaches molded articles which would render obvious a “high” pressure as claimed. 
Regarding at least claim 5, the art teaches forming graphene sheets from intercalated graphite oxide (and ultrasonically) and reducing it with the claimed reducing agents including hydrazine, as a reducing agent (see [0010-0011]). 
Regarding claim 6, the pressure used to compress or mold the article is dependent upon the properties desired of the final product and would be obvious to optimize dependent upon the final product desired, including layers or other additives provided. 
Regarding claim 9, Aksay teaches flocculating dispersion and filtering or filter pressing the graphene (see [0039]). 
Graphite oxide (bulk or large sized graphene) can be produced by acid treatment (see [0013]). Therefore it would have been obvious to one of ordinary skill in the art at . 


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aksay in view of Lee.
Askay does not teach a Hummer method. 
Lee (US 2012/0205606) teaches forming graphene oxide from a Hummer method providing a sulfuric acid and potassium permanganate mixture of to disperse and oxidize graphite (see [0014, 0041]).  
Regarding claim 6, the pressure used to compress or mold the article is dependent upon the properties desired of the final product and would be obvious to optimize dependent upon the final product desired, including layers or other additives provided. 
Per claim 7 (B and C), Lee teaches washing with a dilute (water) and hydrogen peroxide to get rid of potassium permanganate (See [0041]). 
Regarding claim 7 (C), Lee teaches acid washing (See [0051-0053]), which would render obvious washing to exfoliate the graphite material. 
In addition to the primary reference Lee teaches filtering of a suspension [0044] to form films. 
Regarding claim 7 (D), Askay teaches using physical exfoliation or separation techniques to peel the graphene planes apart (See [0009]).  Therefore it would have been obvious to employ the claimed peeling techniques as physical separation techniques as claimed. 

Regarding claim 9, Aksay teaches flocculating dispersion and filtering or filter pressing the graphene (see [0039]). Therefore it would have been obvious to provide a screening for filtration and provide an acid resistant material such as titanium alloy in order to filter acid solutions of the Hummer methods. 
Lee further teaches a step of washing with dilute sulfuric acid per claims 8 and 10 and consistent with 7(a) as above. 
Regarding claims to rations of solutions or graphene (such as claim 8 and 10), the art teaches mixing the same compositions for the same purpose and therefore it would have been obvious to optimize the concentrations, times, and temperatures or other processing conditions within the scope of the art in order to provide the best resulting material.  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783